Citation Nr: 0309490	
Decision Date: 05/21/03    Archive Date: 05/27/03

DOCKET NO.  95-00 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a right knee 
disability as secondary to the service-connected left knee 
disability.

3.  Entitlement to service connection for a back disorder as 
secondary to the service-connected left knee disability.

4.  Entitlement to an increased evaluation for status post 
left high tibial osteotomy with history of left medial 
meniscectomy, currently rated at 20 percent.

5.  Entitlement to an increased evaluation for left knee 
degenerative changes with limitation of motion, currently 
rated at 10 percent.


REPRESENTATION

Appellant represented by:	Daniel D. Wedemeyer, Attorney


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

R. M. Panarella, Counsel


INTRODUCTION

The veteran had active service from July 1969 to July 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office in Detroit, Michigan 
(RO).  The Board issued a decision in May 2000 that denied 
the benefits sought on appeal and the veteran appealed to the 
U.S. Court of Appeals for Veterans Claims (Court).  The 
Court, in a Memorandum Decision issued in January 2002, 
vacated the Board's May 2000 decision and remanded the case 
for readjudication consistent with the Veterans Claims 
Assistance Act of 2000 (VCAA).


REMAND

A preliminary review of the record discloses that additional 
action by the RO is necessary before the Board may proceed 
further with appellate review.  In October 2002, the Board 
developed additional evidence in relation to the veteran's 
claims, including stressor verification from the U.S. Armed 
Services Center for Research of Unit Records, VA medical 
records, private medical records, and a VA examination.  

However, the Board must now remand this case pursuant to the 
holding of Disabled American Veterans v. Secretary of 
Veterans Affairs, Nos. 02-7304,-7305,-7316 (Fed. Cir. May 1, 
2003) which requires that the development of new evidence be 
accomplished by the RO.  In this regard, the Board finds that 
the RO should review the newly obtained evidence and 
readjudicate the veteran's claims.  In addition, the RO 
should accomplish any additional development necessary to 
fulfill the requirements of the VCAA.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the opinion of the 
Board that further development of the case is warranted.  
Accordingly, this case is REMANDED for the following actions:

1.  The RO must comply with all 
provisions of the Veterans Claims 
Assistance Act of 2000.  See 38 U.S.C. 
§ 5103A (West Supp. 2002).  In 
particular, the RO must notify the 
veteran of evidence and information 
necessary to substantiate his claims and 
inform him whether he or VA bears the 
burden of producing or obtaining that 
information or evidence.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

2.  The RO should review all evidence in 
the claims file not previously considered 
and should accomplish any additional 
development that it deems necessary.  
Thereafter, the case should be 
readjudicated by the RO on the basis of 
the additional evidence.  If the benefit 
sought is not granted, the veteran and 
his attorney should be furnished a 
supplemental statement of the case, and 
be afforded the appropriate length of 
time in which to respond before the 
record is returned to the Board for 
further review.

The veteran has the right to submit additional evidence and 
argument on the matters that the Board has remanded to the 
Regional Office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.




_________________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




